            Case 6:20-cv-00952-ADA Document 17 Filed 02/26/21 Page 1 of 5

                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS

WSOU Investments LLC, doing business as
Brazos Licensing and Development
vs.                                                 Case No.: 6:20-cv-00952-ADA , 6:20-cv-00953-ADA,
                                                    6:20-cv-00956-ADA, 6:20-cv-00957-ADA,
OnePlus Technology (Shenzhen) Co., Ltd.             6:20-cv-00958-ADA

                        MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now Michael J. Lyons                                           , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent OnePlus Technology (Shenzhen) Co., Ltd.            in this case, and

would respectfully show the Court as follows:


       1.      Applicant is an attorney and a member of the law firm (or practices under the name of)
               MORGAN, LEWIS & BOCKIUS LLP                                with offices at:

               Mailing address: 1400 Page Mill Road

               City, State, Zip Code: Palo Alto, CA 94304

               Telephone: 650-843-4000                      Facsimile: 650-843-4001


       2.      Since    07/19/1999                             , Applicant has been and presently is a

               member of and in good standing with the Bar of the State of California                    .

               Applicant's bar license number is     202,284                                             .


       3.      Applicant has been admitted to practice before the following courts:

               Court:                                       Admission date:
               New York State Bar, Bar No. 2522282          06/09/1993

               California State Bar, Bar No. 202,284         07/19/1999

               SEE ATTACHED LIST
     Case 6:20-cv-00952-ADA Document 17 Filed 02/26/21 Page 2 of 5

4.    Applicant is presently a member in good standing of the bars of the courts listed above,

      except as provided below (list any court named in the preceding paragraph before which

      Applicant is no longer admitted to practice):
      N/A




5.    I X    have         have not previously applied to Appear Pro Hac Vice in this district

      court in Case[s]:

      Number: 6:20-cv-01157-ADA            on the 5th    day of January                , 2021 .

      Number:                              on the        day of                        ,         .

      Number:                              on the        day of                        ,         .

6.    Applicant has never been subject to grievance proceedings or involuntary removal

      proceedings while a member of the bar of any state or federal court, except as

      provided:
      N/A




7.    Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

      except as provided below (omit minor traffic offenses):
      N/A




8.    Applicant has read and is familiar with the Local Rules of the Western District of Texas

      and will comply with the standards of practice set out therein.
Case 6:20-cv-00952-ADA Document 17 Filed 02/26/21 Page 3 of 5




                                   26
        Case 6:20-cv-00952-ADA Document 17 Filed 02/26/21 Page 4 of 5




                               COURT ADMISSIONS FOR
                                   MICHAEL J. LYONS
COURT ADMITTED                                        ADMISSION DATE
New York State Bar, Bar No. 2522282                   06/09/1993
California State Bar, Bar No. 202,284                 07/19/1999
Northern District of California                       05/25/1994
Central District of California                        11/09/1999
Southern District of California                       03/08/2012
Eastern District of California                        10/24/2011
New York Southern District                            04/02/1996
New York Eastern District                             04/02/1996
U.S. Court of Appeals for the Ninth Circuit           06/16/2004
U.S. Court of Appeals for the Federal Circuit         06/07/1996
            Case 6:20-cv-00952-ADA Document 17 Filed 02/26/21 Page 5 of 5

                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                       WACO DIVISION

WSOU Investments LLC doing business as
Brazos Licensing and Development
vs.                                                Case No.: 6:20-cv-00952-ADA, 6:20-cv-00953-ADA,
                                                   6:20-cv-00956-ADA, 6:20-cv-00957-ADA,
OnPlus Technology (Shenzhen) Co., Ltd.             6:20-cv-00958-ADA


                                             ORDER

       BE IT REMEMBERED on this day, there was presented to the Court the Motion for

Admission Pro Hac Vice filed by Michael J. Lyons                                     , counsel for
 OnePlus Technology (Shenzhen) Co., Ltd.           , and the Court, having reviewed the motion, enters

the following order:

       IT IS ORDERED that the Motion for Admission Pro Hac Vice is GRANTED, and

Michael J. Lyons                       may appear on behalf of OnePlus Technology (Shenzhen) Co., Ltd.

in the above case.

       IT IS FURTHER ORDERED that Michael J. Lyons                                         , if he/she

has not already done so, shall immediately tender the amount of $100.00, made payable to: Clerk, U.S.

District Court, in compliance with Local Court Rule AT-l(f)(2).

       SIGNED this the               day of February                           , 20 21      .




                                                   UNITED STATES DISTRICT JUDGE
